Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-9, 15-18, 24-27, and 33-36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention as the subject matter “transmission configuration indication (TCI), known in 5G standards/art, is used in claim language BUT NOT PROVIDED IN THE DESCRIPTION, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not fully persuasive.
First addressing a minor anomaly: Applicant’s response/argument indicating Application No. 16/592,430 at the upper left corner of each page is incorrect.
Examiner concurs that amended independent claims 1, 10, 19 and 28, as well as their respective dependent claims, are allowable as deemed allowable subject matter have been incorporated.
However, argument to the unamended independent claims 6, 15, 24 and 33 remains unpersuasive. On p. 10, Applicant argues the following claim feature is not supported. Concisely, the argument is: “para. 258 simply discloses that DCI can include a beam ID, but provides no mechanism to communication whether DCI does or does not include a TCI. Furthermore, there is no mention of a CORESET in para. 258 or any other portion of Lee.”  The Examiner respectfully disagrees.
The exact claim feature being argued is: 
“receiving a first control resource set (CORESET) that indicates the presence of a transmission configuration indication (TCI) in a first downlink control information (DCI).” 
 Examiner maps CORESET (first control resource set) as the plural control signals received in fig. 19 step 1905. One of the control signals will contain [the presence of] the second beam ID (= transmission configuration indication (TCI) for the wireless device (WTRU) to reselect as receiving beam for subsequent receiving the second data signal from such second beam. This is also mentioned in abstract as well as in specification: “receives as least one control signal indicates the second beam ID”. On at least para. 150, prior art Lee notes that DCI carries the beam ID. Hence, the beam ID (= TCI) is located in the DCI portion of the plural control signals (= CORESET) 
received from the first beam in order for WTRU to switch to the second beam during fig. 19 step 1915.  
Since Examiner has properly mapped such claim features as argued, the 102 rejection stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 15-16, and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0309496).
Regarding claims 6, 15, and 24, Lee describes a apparatus/method for wireless communication by a user equipment (UE), comprising:
[a memory; and at least one processor coupled to the memory and configured to:]
communicating with a base station using a first beam (abstract & fig. 19 #1905 & para. 258, UE receiving/communicating with eNodeB using a first beam);
receiving a first control resource set (CORESET) that indicates the presence of a transmission configuration indication (TCI) in a first downlink control information (DCI) (fig. 19 & para. 258, receiving multiple control signals (CORESET) indicating transmission configuration of switching to beam 2 in sending second data, DCI being in the control channel carrying the beam ID (para. 149-150), Note: the terms ‘channel’ and ‘signals’ are used interchangeably, see para. 85-86).
switching communication from the first beam to a second beam, wherein the second beam is identified in the first DCI and the first DCI comprises a beam switch command that informs the UE to switch from the first beam to the second beam (fig. 19 & para. 149-150, DCI being in the control channel carrying the beam ID, where the terms ‘channel’ and ‘signals’ are used interchangeably (para. 85-86), the control signals indicating transmission configuration of switching to beam 2, fig. 19 & para. 258).
Regarding claims 7, 16, and 25, Lee describes:
wherein the first DCI comprises a beam index that allows the UE to identify the second beam (abstract & para. 86, UE receives control signals comprises second beam ID for switching to second beam, DCI being in the control channel carrying the beam ID (para. 149-150), Note: the terms ‘channel’ and ‘signals’ are used interchangeably, see para. 85-86).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 above, and further in view of Zhang.
	Regarding claims 8, 17 and 26, Lee fails to further explicitly describe:
wherein the presence of a TCI in a first DCI is indicated by the presence of an activation bit.
Zhang also describes beam switching for a wireless terminal (title), further describing:
the presence of a TCI in a first DCI is indicated by the presence of an activation bit (abstract, para. 5, & fig. 2, terminal device receives 1-bit field in the first-order DCI being a beam switch indication (TCI)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE in Lee to receive an activation bit for TCI as in Zhang.
	The motivation for combining the teachings is that this provides robust scheduling of beam switching as well as beam control time (Zhang, para. 10).
Regarding claims 9, 18, and 27, Lee and Zhang combined describe:
the activation bit is provided in radio resource control (RRC) signaling (para. 5, 
that the 1-bit (activation bit) that indicates the beam switching is indicated jointly by DCI & RRC, para. 109).
	
Claims 33-36 are non-transitory computer-readable medium claims comprising limitations recited in apparatus claims 6-9 respectively which comprises memory & processor to execute the method step.  Hence, they are rejected under the same rationale.

Allowable Subject Matter
Claims 1, 3-5, 10, 12-14, 19, 21-23 and 28, 30-32 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (US 2019/0313397) describing selection of transmission configuration (indication) from a transmission configuration set corresponding to uplink configuration information (UCI) to be sent (abstract), Luo (US 2019/0260521) describing base station may send a simultaneous transmission configuration indication to the terminal device (para. 14), Manolakos (US 2019/0260532) describing  base station transmitting an TCI indication to UE of QCL relationships between antenna ports used (para. 5), Kwon (US 2019/0141691) describing UE receives from access node, a mapping between TCI states and a TCI field of a control frame (para. 12), and Li (US 2003/0016686) describing terminal acquires resource position and corresponding transmission configuration indication info of uplink transmission (para. 4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469